NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ANDREW WALTERS, DOC #M32535,             )
                                         )
             Appellant,                  )
                                         )
v.                                       )        Case No. 2D18-1652
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Andrew Walters, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.